DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Remarks filed on September 19, 2021, it states “The Examiner rejected claims 2, 3-5 and 11 under Section 112(b) as being indefinite or having insufficient antecedent basis. The rejection is traversed as the claims have been amended accordingly. Reconsideration is respectfully requested.”
The application has been amended as follows: 
Claim 11. The system of claim 1, further comprising a funnel attached to an end of the powder feeder tube, one or more agitators, and one or more mesh strainers.

Allowable Subject Matter
Claims 1, 3-7, 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art, Douche et al. (US Patent No. 5,104,230) reference discloses the claimed system for preparing dry powder for dispersion (Figures 1 and 2, numeral 42 – circular central plate, 10 and 18 and Figures 3 and 4, numeral 98-ultrasound probe and Column 8, Lines 8-44). However, Douche et al. does not disclose that the at least one ultrasonic transducer suspended above and adjacent to the rotatable holder, configured to create a standing wave pattern to levitate and forming a cloud of aerosol particles in the space between the rotatable holder and the at least one ultrasonic transducer and a tube with an inlet end proximate the cloud of aerosol particles and configured to extract particles from said cloud. Douche et al. describes where powder is delivered by a bowl into a circular groove in a central plate, the "groove is filled with powder having a constant density over time. Thus the flow of powder which is brought by the groove to the extraction of suction device is also constant.",  and "Product in the form of a powder residing the groove 80 is removed from the groove by suction and ejected onto the surface of a substrate by substantially any known distribution device." (Column 3, Lines 36-67, Column 2, Lines 1-40). While in the present invention, an ultrasonic transducer is used to create a cloud of aerosol particles between the transducer and the rotatable holder, and the aerosol particles are removed directly from the crowd. The powder does not remain in the groove, is not removed directly from the groove by suction, and obviously does not have a constant density prior to extraction. There is no motivation/suggestion to modify the ultrasonic transducer (98) of Douche et al. with the space between the rotatable holder and the at least one ultrasonic transducer for forming a cloud of aerosol particles.
Claims 3-12 directly or indirectly depend on Claim 1.
Regarding Claim 13, the closest prior art, Douche et al. (US Patent No. 5,104,230) reference discloses the claimed method for preparing dry powder for dispersion (Figure 1, numeral 12 and Column 5, Line 62- Column 6, Line 7, Figures 2 and 4, numeral 80 and Column 7, Line 65-Column 8, Line 67, Figures 3 and 4, numeral 98 and Column 8, Lines 8-15 and Figures 3 and 4, numeral 98 and Column 8, Lines 8-15). However, Douche et al. does not disclose the step of subjecting the input powder, wherein the ultrasonic excitation suspends the input powder in a cloud of aerosol particles above the rotating disc. Douche et al. describes where powder is delivered by a bowl into a circular groove in a central plate, the "groove is filled with powder having a constant density over time. Thus the flow of powder which is brought by the groove to the extraction of suction device is also constant.",  and "Product in the form of a powder residing the groove 80 is removed from the groove by suction and ejected onto the surface of a substrate by substantially any known distribution device." (Column 3, Lines 36-67, Column 2, Lines 1-40). While in the present invention, an ultrasonic transducer is used to create a cloud of aerosol particles between the transducer and the rotatable holder, and the aerosol particles are removed directly from the crowd. The powder does not remain in the groove, is not removed directly from the groove by suction, and obviously does not have a constant density prior to extraction. There is no motivation/suggestion to modify the method of Douche et al. to create a cloud of aerosol particles above the rotating disc.
Claims 14-15 directly depend on Claim 13.
Regarding Claim 16, the closest prior art, Douche et al. (US Patent No. 5,104,230) reference discloses the claimed adapter for off-the-shelf powder dispersers (Figures 3 and 4, numeral 98 and Column 8, Lines 8-15). However, Douche et al. does not disclose the ultrasonic transducer suspended above and adjacent to the rotatable holder, configured to create a standing wave pattern to levitate and suspend particles of the input powder on the rotatable holder as it passes the at least one ultrasonic transducer, thereby forming a cloud of aerosol particles in the space between the rotatable holder and the at least one ultrasonic transducer and a tube with an inlet end proximate the cloud of aerosol particles and configured to extract particles from said cloud. Douche et al. describes where powder is delivered by a bowl into a circular groove in a central plate, the "groove is filled with powder having a constant density over time. Thus the flow of powder which is brought by the groove to the extraction of suction device is also constant.",  and "Product in the form of a powder residing the groove 80 is removed from the groove by suction and ejected onto the surface of a substrate by substantially any known distribution device." (Column 3, Lines 36-67, Column 2, Lines 1-40). While in the present invention, an ultrasonic transducer is used to create a cloud of aerosol particles between the transducer and the rotatable holder, and the aerosol particles are removed directly from the crowd. The powder does not remain in the groove, is not removed directly from the groove by suction, and obviously does not have a constant density prior to extraction. There is no motivation/suggestion to modify the ultrasonic transducer (98) of Douche et al. with the space between the rotatable holder and the at least one ultrasonic transducer for forming a cloud of aerosol particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774